NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                        DEC 20 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 GANG LIU,                                         No.   14-73177

                   Petitioner,                     Agency No. A088-487-538

   v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Gang Liu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Jiang v. Holder, 611 F.3d 1086, 1091 (9th Cir. 2010).

We deny in part and grant in part the petition for review, and we remand.

      We do not consider new evidence Liu references in his opening brief. See

Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc) (this court’s review is

limited to the administrative record).

      Substantial evidence supports the denial of Liu’s CAT claim, because he has

not shown it is more likely than not he would be tortured by or with the consent or

acquiescence of the government of China if he is returned. See Zheng v. Holder,

644 F.3d 829, 835 (9th Cir. 2011) (claims of possible torture remain speculative).

      The record compels the conclusion that the harm Liu suffered due to his

resistance to China’s coercive population control policies rose to the level of

persecution. See Guo v. Ashcroft, 361 F.3d 1194, 1197 (9th Cir. 2004); see also

Jiang, 611 F.3d at 1095-96 (considering forced abortion and other factors in past

persecution analysis). Thus, we grant the petition for review as to Liu’s asylum

and withholding of removal claims, and remand for further proceedings consistent

with this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      In light of these conclusions we do not reach Liu’s remaining contentions

                                          2                                       14-73177
regarding his fear of future persecution at this time.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                           3                              14-73177